                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MIA L. WHITE,

                       Plaintiff,

               v.                                            Case No. 19-C-1629

WISCONSIN DEPARTMENT
OF CORRECTIONS, et al.,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff, who is currently incarcerated at Robert E. Ellsworth Correctional Center and

representing herself, filed a complaint under 42 U.S.C. § 1983, alleging that her civil rights were

violated. This matter comes before the court on Plaintiff’s motion for leave to proceed without

prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of her prison trust account statement for the six-month period immediately preceding the filing of

her complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $49.25. Plaintiff’s motion for leave to proceed without prepaying the filing

fee will be granted.
                                SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       On September 13, 2018, Plaintiff was seen by Defendant Weber, a doctor at Taycheedah

Correctional Institution, for severe pain in the lower lumbar region of her spine. Plaintiff alleges

she had been complaining of pain for weeks and, after meeting with Defendant Weber, still did

not receive a proper exam. She claims that Defendant Weber ignored her pain and denied Plaintiff

an x-ray of her back and an MRI. On September 25, 2018, Plaintiff saw Defendant Lemmenes,



                                                 2
who diagnosed Plaintiff with burtitis, but refused to order an MRI. Plaintiff received an injection

into her right bursa, but her back pain persisted and Plaintiff dropped multiple slips to be seen

again without results or answers. Plaintiff claims that she was told she was not receiving an x-

ray or MRI because the medical staff “were professionals and knew what they were doing.”

        Plaintiff alleges that medical staff did not make a final diagnosis or take appropriate

precautions. As a result, Plaintiff claims she will be in pain for the rest of her life because she

fractured her back and has since gained over 50 pounds because of her injury. After this injury,

Plaintiff has been taking medication due to severe depression and takes Cymbalta for severe pain

and aches (prescribed by her “psyc. Doctor” because the medical staff had not been providing

proper pain medication).

        Plaintiff claims that “due to the negligence of not making a proper diagnosis and ruling

out anything serious by doing a[n] X-ray or MRI, [she is] stuck in pain unable to sit, stand or walk

for long periods of time.” Plaintiff says she is scheduled to see a neurosurgeon as part of her

discharge instructions given by the medical doctor from an emergency room visit on August 20,

2019.

                                    THE COURT’S ANALYSIS

        In Estelle v. Gamble, the Supreme Court held that “deliberate indifference to serious

medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . .

proscribed by the Eighth Amendment.” 429 U.S. 97, 103 (1976) (quoting Gregg v. Georgia, 428

U.S. 153, 173 (1976) (joint opinion)). The Court was careful to point out, however, that this did

not mean that every claim by a prisoner that he has not received adequate medical treatment states

a violation of the Eighth Amendment. Id. at 105. In particular, the Court made clear that “in the

medical context, an inadvertent failure to provide adequate medical care cannot be said to


                                                 3
constitute ‘an unnecessary and wanton infliction of pain’ or to be ‘repugnant to the conscience of

mankind.’” Id. at 105–06. The Court explicitly noted:

        a complaint that a physician has been negligent in diagnosing or treating a medical
        condition does not state a valid claim of medical mistreatment under the Eighth
        Amendment. Medical malpractice does not become a constitutional violation
        merely because the victim is a prisoner. In order to state a cognizable claim, a
        prisoner must allege acts or omissions sufficiently harmful to evidence deliberate
        indifference to serious medical needs. It is only such indifference that can offend
        “evolving standards of decency” in violation of the Eighth Amendment.

Id. at 106.

        In Gamble, as in this case, the plaintiff prisoner claimed that the doctors diagnosed his

injury as a lower back strain and treated it with bed rest, muscle relaxants, and pain relievers. Id.

at 107. He claimed that more should have been done by way of diagnosis and treatment, and

suggested a number of options that were not pursued, including an x-ray of his lower back, that

he believed would have led to appropriate diagnosis and treatment for the daily pain and suffering

he was experiencing. Id. The Court rejected this argument, stating:

        the question whether an X-ray or additional diagnostic techniques or forms of
        treatment is indicated is a classic example of a matter for medical judgment. A
        medical decision not to order an X-ray, or like measures, does not represent cruel
        and unusual punishment. At most it is medical malpractice, and as such the proper
        forum is the state court under the Texas Tort Claims Act.

Id.

        The same is true here. Plaintiff herself characterizes the conduct of the defendants as

negligent. She fails to allege any facts that would suggest they were deliberately indifferent to

her serious medical need. She identifies no symptoms that should have alerted them that her

condition was more serious than they realized, and identifies only two visits by Dr. Weber and

NP Lemmenes. She has not alleged facts that show Defendants recklessly, i.e. culpably, ignored

her serious medical condition by refusing care or intentionally ignoring her condition. Instead,



                                                 4
they provided multiple courses of treatment and medication (in addition to scheduling an offsite

neurosurgeon appointment).        Thus, Plaintiff fails to plausibly allege that officials were

deliberately indifferent to her serious medical needs to state a claim under the Eighth Amendment.

At most, she has alleged a state law claim of negligence or medical malpractice over which this

court lacks jurisdiction.

       Plaintiff’s complaint will therefore be dismissed as she has failed to state a claim over

which this court has subject matter jurisdiction. If she is able to truthfully and in good faith allege

facts sufficient to support an Eighth Amendment claim, she may file an amended complaint on or

before January 25, 2020. Failure to do so will result in dismissal of the case.

       Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the complaint is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

       IT IS FURTHER ORDERED that on or before January 25, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.




                                                  5
       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from her institution trust account the $300.75 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this Order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that Plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 23rd day of December, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court




                                                  6
